1. The appellant complains that the court erred in compelling him to accept the juror Lilly. The juror, on his voir dire, stated he had no prejudice or bias against the defendant, nor had he established in his mind such a conclusion as to the guilt or innocence of the defendant as would influence his action in finding a verdict, but that he had formed an opinion which it would require evidence to remove, which opinion was based entirely on newspaper accounts; still his opinion would not prevent his giving defendant a fair and impartial trial. The court was satisfied from the examination that the juror was fair and impartial, and overruled the objection of defendant, whose peremptory challenges were exhausted, and the juror was empanelled in the case.
While it may be true, as was well said in an early case (Rothschild's case, 7 Texas Court of Appeals 519[7 Tex. Crim. 519], that "no uniform rule can possibly be deduced from the conflicting decisions of the several States as to the competency of a juror who has formed an opinion in a case," we think the law is admirably settled by the amendment of March 31, 1885, to the Penal Code, which declares, that after a juror admits that he has formed an opinion as to the guilt or innocence of the defendant, but states it will not influence his verdict, the court shall then examine into the sources of information upon which he based his opinion, and the extent to which it will affect his action, and if the opinion appears to be formed by reading newspaper accounts, statements, etc., and the juror states on oath that he feels able, notwithstanding such an opinion, to render an impartial *Page 481 
verdict on the law and evidence, the court, if satisfied that he is impartial, and will render such a verdict, may, in his discretion, admit him as a juror, or if not satisfied, may reject him. Code WP. Proc., art. 636, subdiv. 13.
A careful examination of this amendment shows that a large discretion is vested in the district judge, and there must be an abuse of that discretion before the revising power of this court can be invoked. It is no longer the law of Texas that we must seek men to sit on juries who have never read newspapers or heard statements of the crime. The contrary ruling has often disqualified the most intelligent class of a community. With the present means of information, the facts of atrocious crimes are in a few hours spread over a large area, and learned by every intelligent or reading man within the district from which the jurors are drawn, and if a formed opinion would disqualify, the courts are driven to seek jurors among the less intelligent, or to those who, from various causes, may be unable to appreciate the responsibility of a juror.
The defendant is entitled to an impartial juror, but not one who is impartial because of ignorance or incompetency. Hence a juror who reads newspapers may be competent, even though he has formed an opinion therefrom, if that opinion is not fixed, or if it will not influence his verdict, and the court, by further examination, is satisfied that it will not. We see no abuse of discretion on the part of the court in seating the juror Lilly on the jury. Kennedy v. The State, 19 Texas Ct. App. 629[19 Tex. Crim. 629]; Johnson's case, 21 Texas Ct. App. 379[21 Tex. Crim. 379]; Steagald's case, 22 Texas Ct. App. 464[22 Tex. Crim. 464]; Suit's case, 30 Texas Ct. App. 322[30 Tex. Crim. 322]; Miller's case, 20 S.W. Rep., 1103.
2. Appellant claims that the court erred in permitting the witness, over the objection of defendant, to testify, that if he had been armed with the iron poker with which he had been struck, he would not be afraid to tackle Sullivan or any man. The object of this testimony was to prove the deadly character of the Weapon. Without such testimony, the character of the weapon was conclusively shown, both from the descriptions given and its effects upon the parties struck, and the fact that witness, if armed with it, would not have been afraid of any person, could have added nothing to the testimony or increased its force, and we do not think the error reversible.
3. We see no error in the charge. The substance of the special charges asked for was given.
4. The motion for a continuance was correctly overruled; and besides, the witness for whose absence a continuance was sought testified at the trial. Judgment affirmed.
Affirmed.
Judges all present and concurring. *Page 482